Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claim 2-3, and 5-7 are allowed. Claim 1, and 4 have been canceled.
	
Allowable Subject Matter
3.	Independent claim 2-3 have been previously allowed.
4.         The following is an examiner’s statement of reasons for allowance for claim 7:  
	None of the prior art on record taken either alone or in obvious combination disclose a verification data generator for generating verification data including at least one piece of abnormal data by applying a predetermined change to the normal data stored in the acquired data storage; and a verificator for verifying validity of the learning model on receiving a result of the estimation process performed by the estimator using the learning model based on the verification data, wherein the verification data generator is configured to generate abnormal data by adding to normal data at least one of an impulse, a fixed value component, an ax + b component, a frequency component, a data value defect or a sampling defect, the verification data generator is configured to add a dot of a predetermined color and a predetermined size to a predetermined position on the display, when the impulse is added to normal data, change a color component of entire image data by a predetermined amount when the fixed value component is added to normal data, change color components of the entire image data to gradation when the ax + b component is added to normal data, add a predetermined two-dimensional frequency component to the entire image data when the frequency component is added to normal data, and add a black or white point of a predetermined size to a predetermined position 4Application No. 17/030,373Docket No.: 4952-683 on the display when the data value defect is added to normal data, and the verificator is configured to output an estimation result obtained by the estimator to the display with the remaining features and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Claims 5-6 are allowed due to their dependency over claim 7.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116